Citation Nr: 0619038	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran requested that he be afforded a hearing at the 
time he filed his substantive appeal in March 2004.  The 
veteran was informed in May 2004 that he was scheduled for a 
video conference hearing at the RO in June 2004.  The veteran 
failed to appear for the hearing.  Accordingly, the veteran's 
request for a hearing is treated as withdrawn and the Board 
will adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2005).  

The veteran's case was remanded to the RO for additional 
development in July 2005.  The case is again before the Board 
for appellate review.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to poor concentration, memory 
impairment, flashbacks, nightmares, intrusive thoughts, and 
disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) were associated 
with the claims file.  The veteran served in the Republic of 
Vietnam from October 1966 to October 1967.  The veteran's 
SMRs, including his January 1966 entrance examination and his 
April 1968 separation examination, were negative for any 
reference to a psychiatric disability.  

The veteran was afforded a VA examination in August 2003.  
The veteran reported a history of seizures with memory loss.  
He said he isolated himself due to anxiety and problems with 
anger.  He reported that he had no friends and could not keep 
a job working for other people.  He reported that he raised 
cattle to support himself.  He reported that he gets anxious 
when he leaves his home.  He reported no hobbies or leisure 
activities.  He reported that he slept with a gun by his 
bedside.  He indicated that he used to have recurrent 
thoughts of war but now "blanks it out."  He said he took a 
pistol into a field with thoughts of shooting himself once 
fifteen years earlier.  He had no other attempts of suicide.  
He denied visual hallucinations but he said he has heard 
voices telling him to go to the woods and walk and get away.  
The examiner reported that the veteran was depressed and 
anxious but cooperative.  His thoughts were coherent.  He was 
tearful when discussing problems going out in public in his 
uniform after the war.  The veteran reported having been 
married twice.  His first marriage lasted five years and 
according to the veteran ended because of his moodiness and 
temperament.  He has been married to his current wife for 
twenty years.  He said he has no children.  He reported that 
his marriage is "okay" but that he and his wife live 
separate lives because she goes on vacation and visits family 
without the veteran.  The examiner diagnosed the veteran with 
chronic, severe post-traumatic stress disorder secondary to 
his service in Vietnam.  He noted that the veteran avoided 
almost all social interactions and confined himself mostly to 
his ranch where he lives.  He said that the veteran reported 
that his wife did all the shopping because of the veteran's 
inability to cope with the stress of being in public.  The 
examiner assigned the veteran a global assessment of 
functioning (GAF) score of 50.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2003 to April 2005.  The veteran 
was evaluated for PTSD in November 2003.  He reported social 
isolation, poor sleep, intrusive thoughts, anxiety, and 
nightmares.  He said that he slept four hours nightly.  He 
reported no history of alcohol use but said that he smokes 
three packs of cigarettes per day.  The veteran reported that 
he does not have contact with his siblings.  The examiner 
noted that the veteran was serious and cooperative during the 
examination.  The examiner also noted that the veteran had 
somewhat poor hygiene and a long beard.  The examiner said 
that the veteran looked somewhat older than his stated age.  
The veteran reported a poor memory and problems with his 
temper.  The examiner diagnosed the veteran with PTSD by 
history.  

The veteran was afforded a VA examination in November 2005.  
The veteran reported that he has been married about twenty 
years.  He reported that his wife drove him to the 
appointment.  He noted that he drives very little because he 
is easily frustrated and agitated.  The veteran denied using 
drugs or alcohol but he reported smoking a pack and a half to 
two packs of cigarettes per day.  The veteran reported that 
he thought his PTSD symptoms were worse but that he "didn't 
think they could get worse."  The examiner said based on the 
veteran's description of his symptoms his PTSD would be rated 
as severe.  The veteran reported that for the past fifteen 
years he tended to sick cattle.  He said when he worked for 
other people he was not able to get along with them and had 
problems with authority and his temper.  The veteran reported 
trouble sleeping.  He said he gets up three to four times 
during the night and sits in a chair and smokes.  He reported 
that he gets four hours of sleep per night.  He reported that 
he has nightmares, intrusive thoughts, and flashbacks.  He 
reported that he awoke nightly at three o'clock in the 
morning because that is when he was mortared while he was in 
Vietnam.  He also reported problems with his temper and that 
he argues with his wife because "there is no one else to 
fight with."  He denied suicidal intent but he said it would 
not bother him if went to sleep and did not wake up.  He 
denied homicidal ideations.  The examiner said that the 
veteran had no social functioning.  The veteran said he has 
no friends and that he is estranged from his siblings.  The 
veteran reported that he socially isolated himself.  The 
examiner noted that there was no impairment of thought 
processes or ability to communicate.  There was no evidence 
of a thought disorder.  His speech was goal directed.  There 
was no looseness of association noted by the examiner.  The 
veteran did have problem with his memory in that he could not 
remember his social security number, he had to guess his age, 
and he did not know his mailing address, zip code, or phone 
number.  He was able to recall three digits forward and two 
digits backward.  The examiner said that the veteran appeared 
to have problems with concentration and attention span.  The 
examiner noted that the veteran appeared older than his 
stated age.  His dress was noted to be casual.  His grooming 
was noted to be poor as he had on old clothing and a long, 
unkempt beard.  The examiner diagnosed the veteran with PTSD 
and assigned a GAF score of 50.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  Under 
Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

The Board finds that, in light of the medical evidence of 
record, as discussed above, an award higher than the 50 
percent evaluation already awarded is not warranted.  The 
Board notes that the medical evidence shows that the 
veteran's symptomatology, as evidenced by the findings of the 
VA treatment records dated from August 2003 to April 2005, 
the August 2003 VA psychiatric examination, and the November 
2005 VA psychiatric examination clearly falls in the range 
between the criteria for a 30 percent rating and a 50 percent 
rating.  

Regarding the application of the pertinent criteria, there is 
evidence of some occupational impairment.  He reported being 
unable to work for others, but he noted that he worked for 
himself on his ranch tending to his cattle.  There is 
evidence of some social impairment.  The veteran was noted to 
self-isolate.  However, the veteran reported that he has been 
married for twenty years and that his marriage is "okay."  
The veteran exhibited no impairment of thought processes and 
he was able to effectively communicate.  There was evidence 
of some sleep loss and anxiety related to going out in 
public.  He exhibited some memory loss.  

Regarding application of the 50 percent criteria, the veteran 
reported sleeping with a gun by his bed but there is no other 
evidence that the veteran had obsessive or ritualistic 
behavior that interfered with his routine activities.  There 
is no evidence that the veteran had stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  While the veteran 
noted that he had problems working for other people due to 
his temper, there is no evidence of disturbances in the 
occupational arena as he has worked for himself for a number 
of years.  

The Board notes that the veteran's GAF score was 50 based on 
the evidence dated during the time period in question, 
indicative of moderate to serious symptoms.  While GAF scores 
are not, in and of themselves, the dispositive element in 
rating a disability, they are persuasive evidence when used 
in association with detailed evaluations.  In this case the 
50 percent rating contemplates a GAF score of 50 and a 
moderate to high level of PTSD.  Since, as noted, the 
evidence, especially the findings relative to the degree of 
impairment, does not warrant greater than the 50 percent 
disability awarded, a higher evaluation may not be assigned.  

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more like those contemplated by the currently assigned 50 
percent rating.  He is not deficient in most areas.  His 
speech is not illogical, obscure, or irrelevant; he does not 
experience near-continuous panic or depression.  He has not 
been so irritable as to have periods of violence.  While he 
was noted to neglect his appearance, self-isolate, and 
experience some problems with stressful circumstances and 
maintaining effective relationships, the kinds of problems he 
experiences are more akin to the criteria for a 50 percent 
rating.  Consequently, the Board finds that the preponderance 
of the evidence is against the claim for a higher rating for 
the veteran's service-connected PTSD.  See 38 C.F.R. § 4.7.

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that PTSD has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in the veteran's pursuit of a 
higher evaluation for his service-connected PTSD, in 
correspondence dated in July 2005.  (Although the notice 
required by the VCAA was not provided until after the RO's 
first adjudication of the appellant's claim for a higher 
evaluation, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)  

Additionally, the veteran was told of the criteria used to 
assign an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This was done by letter dated in 
May 2006.  No such issue is now before the Board and none is 
raised by the Board's decision in this Fenderson rating case.  
Therefore, a remand of the claim in order to address an 
effective date issue is not necessary.

Specifically regarding VA's duty to notify, the July 2005 
notification to the veteran apprised him that, in order to be 
awarded a higher evaluation, the evidence must show that his 
disability has gotten worse.  The RO also apprised the 
veteran of what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations, which put the veteran on notice of what was 
specifically required to substantiate his claim.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured examinations during the pendency of his claim in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


